Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The new drawing sheet, submitted October 17, 2022, has been approved by the examiner.

Specification
	The specification amendments, filed October 17, 2022, have been entered into the case.

Claim Objections
Claim 6 is objected to because of the following informalities:  “claim 1” in line 1 should be “claim 2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenny (2012/0085267). Kenny teaches a convertible table (Fig. 1), comprising: a tabletop (2); a plurality of supporting legs (4B,C), each of said supporting legs comprising a first end (at 13) and a second end (at 15,9) and a single pivot point (at 4A) therebetween, wherein only said first end of each of said support legs is connected to said tabletop, said second end of each of said support legs is free; a central leg shaft (4A) pivotally connecting said supporting legs at said pivot point; and a means (8-11) for altering the height of said tabletop by controlling the sliding positions of said first end of said plurality of supporting legs to raise or lower said tabletop.
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (6,974,185). Hsieh teaches a convertible table (Fig. 2), comprising: a tabletop (10); a plurality of supporting legs (12), each of said supporting legs comprising a first end (13,14) and a second end (a, see annotated figure below) and a single pivot point (b) therebetween, wherein only said first end of each of said support legs is connected to said tabletop, said second end of each of said support legs is free; a central leg shaft (c) pivotally connecting said supporting legs at said pivot point; and a means (131, d; Fig. 3) for altering the height of said tabletop by controlling the sliding positions of said first end of said plurality of supporting legs to raise or lower said tabletop.


    PNG
    media_image1.png
    714
    662
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 2, 4-22 and 24 are allowed.

Response to Arguments
Applicant’s arguments, filed October 17, 2022, with respect to the rejections of the claims under McCabe, as the base reference, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. The art rejection of claim 23 over Kenny is being maintained as the new limitations as well as the original limitations are met.  There are no specific arguments concerning the art rejection of Kenny in the applicant’s remarks.  There is also a new grounds of rejection being made in view of Hsieh for claim 23.  See art rejections above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
November 2, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637